           Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
GREGORY MILLER,                                                         Civil Action No.

                                    Plaintiff,

     -against-                                                            COMPLAINT

THE AUGUST AICHHORN CENTER
FOR ADOLESCENT RESIDENTIAL CARE, INC.,
THE AUGUST AICHHORN CENTER,
BARBARA HAMILTON, individually, and
TONYA BROWN, individually

                                                                          Plaintiff Demands a Trial
                                                                          By Jury

                                     Defendants.
----------------------------------------------------------------------X


        Plaintiff, GREGORY MILLER, (hereinafter referred to as “Plaintiff” or “MILLER”), by

and through Plaintiff’s attorneys, DEREK SMITH LAW GROUP, PLLC, as and for Plaintiff’s

Complaint in this action against Defendant THE AUGUST AICHHORN CENTER FOR

ADOLESCENT RESIDENTIAL CARE, INC., THE AUGUST AICHHORN CENTER

(hereinafter collectively referred to as “AAC”), BARBARA HAMILTON, individually

(hereinafter referred to as “HAMILTON”), and TONYA BROWN, individually (hereinafter

referred to as “BROWN”), (hereinafter collectively referred to as Defendants), respectfully

alleges as follows upon information and belief:

                                            NATURE OF CASE

1. This action arises out of the unlawful discrimination, failure to accommodate, hostile work

    environment, and retaliation of Defendants against Plaintiff MILLER.

2. Plaintiff MILLER complains pursuant to the Family and Medical Leave Act of 1993



                                                        1
           Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 2 of 16




   (“FMLA”) as amended, the Americans with Disabilities Act of 1990 (“ADA”) as amended,

   the laws of the State of New York, and the Administrative Code of the City of New York,

   based upon the supplemental jurisdiction of this Court pursuant to United Mine Workers of

   America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. § 1367 seeking declaratory and

   injunctive relief and damages to redress the injuries Plaintiff has suffered as a result of, inter

   alia, disability and/or perceived disability discrimination, Defendants’ failure to

   accommodate Plaintiff’s disability, FMLA interference, hostile work environment and

   retaliation by Defendants.

                                JURISDICTION AND VENUE

3. This Court has jurisdiction based on 28 U.S.C. § 1331 and supplemental jurisdiction over the

   state law claims under 28 U.S.C. § 1367.

4. Jurisdiction of this action is conferred upon this Court as this case involves a Federal

   Question under the FMLA and the ADA. The Court also has jurisdiction pursuant to 29

   U.S.C. §2617; 28 U.S.C. §1331, §1343 and pendent jurisdiction thereto.

5. 28 U.S.C. §1331 states that “The district courts shall have original jurisdiction of all civil

   actions arising under the Constitution, laws, or treaties of the United States.”

6. Plaintiff filed a complaint with the Equal Employment Opportunity Commission on April 3,

   2020.

7. Plaintiff received a Notice of Right to Sue letter on September 8, 2020.

8. Plaintiff satisfied all administrative prerequisites and is filing this case within ninety (90)

   days of receiving the Right to Sue Letter.

9. Venue is proper in that the events arose in New York County within the Southern District of

   New York.



                                                 2
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 3 of 16




                                            PARTIES

10. Plaintiff MILLER is an individual man who is a resident of the State of New York, County of

   New York.

11. At all times material, the AAC Defendants were and are a domestic not-for-profit corporation

   existing by the virtue and laws of the State of New York that does business in the State of

   New York. According to its website, AAC “was organized as a not-for-profit corporate . . . to

   study and to teach about the special problems of providing long-term care and treatment to

   teenagers who were ‘unplaceable’ in any existing facilities except State hospitals or

   correctional institutions.”

12. At all times material, Defendant BROWN was and is Program Director for Defendant AAC.

13. At all times material, Defendant BROWN held a supervisory position at Defendant AAC and

   supervisor authority over Plaintiff, controlling many tangible aspects of Plaintiff’s job duties,

   including holding the power to hire and fire Plaintiff.

14. At all times material, Defendant HAMILTON was and is a Supervisor and also the Assistant

   to the Program Director for Defendant AAC.

15. At all times material, Defendant HAMILTON held a supervisory position at Defendant AAC

   and supervisory authority over Plaintiff, controlling many tangible aspects of Plaintiff’s job

   duties, including holding the power to hire and fire Plaintiff.

16. Upon information and belief, at all times relevant to this Complaint, Defendants meet the

   definition of an "employer" under all applicable state and local statutes.




                                                 3
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 4 of 16




                                        MATERIAL FACTS

17. Plaintiff is seeking damages to redress the injuries that Plaintiff has suffered as a result of

   being discriminated against by Plaintiff’s employer on the basis of Plaintiff’s disability,

   together with FMLA interference, hostile work environment and retaliation.

18. At all times material, Plaintiff suffered from and continues to suffer from degenerative disc

   disease that impacts his mobility.

19. In or around February of 2017, Defendant AAC hired Plaintiff as a child care worker.

20. Plaintiff’s primary job duties consisted of monitoring adolescent children.

21. On or about December 4, 2019, Plaintiff contacted Defendant AAC’s Administrative

   Director/Human Resources Director, CARMEN TORRES (hereinafter referred to as

   “TORRES”) to request leave under the Family Medical Leave Act (“FMLA”) related to his

   degenerative disc disease.

22. On or about December 5, 2019 TORRES provided Plaintiff with the FMLA documentation

   and asked what they were for. Plaintiff informed TORRES that he needed to bring these

   papers to his doctor, as he was having severe lower back pain due to his degenerative disc

   disease that impeded his walking ability. During this conversation, Plaintiff informed

   TORRES that he had a very important doctor’s appointment related to his back disability for

   the afternoon of December 6, 2019.

23. Plaintiff’s regular shift was overnight so Plaintiff specifically scheduled his doctor’s

   appointment in the afternoon after his shift was over, which TORRES approved of.

24. On or about December 6, 2019, Plaintiff completed his overnight shift and the employee who

   was supposed to start the following shift had not shown up at the start time of that shift.




                                                 4
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 5 of 16




25. At the end of Plaintiff’s shift, Defendant HAMILTON, the supervisor on that shift, told

   Plaintiff that he needed to work overtime into the next shift until the employee who was

   scheduled for that shift arrived.

26. Plaintiff was not expected to work a double shift as he was only on the calendar for the shift

   he just completed. Thus, he told Defendant HAMILTON that he could not cover for the

   employee who had not shown up for the morning/afternoon shift because he had a very

   important doctor’s appointment to go to for his back disability. Plaintiff also informed

   Defendant HAMILTON that TORRES was aware of this appointment and approved it.

27. Nonetheless, Defendant HAMILTON told Plaintiff that he could not leave without speaking

   to Defendant BROWN. Therefore, Plaintiff called Defendant BROWN and left her a

   voicemail as BROWN did not answer. Plaintiff then responsibly emailed Defendant BROWN

   stating “I was told by Barbara [(HAMILTON)] to call you. I tried reaching you by phone.

   Today I have a very important Doctor’s appointment, [w]hich Carmen Torres was notified

   about a day ago. I worked [the] overnight shift, which is my shift to work. I was not notified

   before my shift that I had to work [the following shift or] I could have at least made

   arrangements. I really [can’t] miss my doctor[‘s] appointment.”

28. Defendant HAMILTON threatened Plaintiff to reconsider what’s important.

29. On or about December 6 2019, Plaintiff attended his doctor’s appointment and Plaintiff’s

   doctor began processing FMLA paper for Plaintiff’s disability.

30. On or about December 11, 2019, Plaintiff was experiencing severe pain due to his

   degenerative disc disease/back disability. Plaintiff was scheduled to work the overnight shift

   that evening into December 12th.




                                                5
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 6 of 16




31. On or about December 11, 2019 around 1:00pm, Plaintiff left a voice mail for Defendant

   HAMILTON to inform her that he could not come into work due to his degenerative disc

   disease/back disability. Plaintiff waited around thirty (30) minutes for Defendant

   HAMILTON to return his call. When Defendant HAMILTON did not return Plaintiff’s call,

   Plaintiff emailed Defendant HAMILTON stating he needed to take off a few days to address

   his medical issue and asked to submit his doctor’s note.

32. HAMILTON did not respond to Plaintiff.

33. The following day, on or about December 12, 2019, Defendant AAC wrongfully terminated

   Plaintiff on the basis of his disability. Notably, Defendant AAC terminated Plaintiff for

   attending his December 6, 2019 doctor’s appointment and for calling out to address his back

   disability.

34. Defendant AAC discriminated against Plaintiff on the basis of his disability.

35. Defendant AAC retaliated against Plaintiff for engaging in a protected activity.

36. Defendant AAC failed to accommodate Plaintiff’s disability.

37. Defendants discriminated against Plaintiff on the basis of Plaintiff’s disability. Defendants

   retaliated against Plaintiff for Plaintiff’s complaints of discrimination. Further, Defendants

   interfered with and retaliated against Plaintiff for attempting to exercise Plaintiff’s protected

   right under the ADA and to FMLA leave.

38. Defendants retaliated against Plaintiff for engaging in protected activity.

39. The above are just some of the examples of unlawful and discriminatory conduct to which

   Defendants subjected Plaintiff.

40. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

   embarrassed, and emotionally distressed.



                                                  6
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 7 of 16




41. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured

   unlawful humiliation resulting in extreme emotional distress, severe depression, extreme

   anxiety, and physical ailments.

42. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured

   financial hardships and irreparable damage to Plaintiff’s professional reputation.

43. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation which such employment entails. Plaintiff has also suffered future pecuniary

   losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other

   non-pecuniary losses. Plaintiff further claims aggravation, activation, and/or exacerbation of

   any preexisting condition.

44. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages against all Defendants jointly and

   severally.

45. Plaintiff claims unlawful constructive and/or unlawful actual discharge and also seeks

   reinstatement.

46. Plaintiff claims alternatively (in the event Defendants Claim so or that the Court determines)

   that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable claims for the

   above conduct and facts under the applicable law pertaining to Independent Contractors.

47. Plaintiff claims a continuous practice of discrimination and makes all claims herein under the

   continuing violations doctrine.

                            AS A FIRST CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                      THE AMERICANS WITH DISABILITIES ACT
          (As against the AAC Defendants and Not Against Individual Defendants)


                                                7
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 8 of 16




48. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

49. Plaintiff claims Defendant AAC violated Title I of the Americans with Disabilities Act of

   1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United

   States Code, beginning at section 12101.

50. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

   discriminate against a qualified individual with a disability because of the disability of such

   individual in regard to job application procedures, the hiring, advancement, or discharge of

   employees, employee compensation, job training, and other terms, conditions, and privileges

   of employment.”

51. Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate

   against a qualified individual on the basis of disability’ includes … (4) excluding or

   otherwise denying equal jobs or benefits to a qualified individual because of the known

   disability of an individual with whom the qualified individual is known to have a relationship

   or association.”

52. The AAC Defendants violated the section cited herein by creating and maintaining

   discriminatory working conditions, and otherwise discriminating and retaliating against the

   Plaintiff because of Plaintiff’s disability.

53. The AAC violated the above and Plaintiff suffered numerous damages as a result.

                           AS A SECOND CAUSE OF ACTION
                              FOR RETALIATION UNDER
                      THE AMERICANS WITH DISABILITIES ACT
          (As against the AAC Defendants and Not Against Individual Defendants)

54. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this



                                                  8
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 9 of 16




   complaint.

55. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against any

   individual because such individual has opposed any act or practice made unlawful by this

   chapter or because such individual made a charge, testified, assisted, or participated in any

   manner in an investigation, proceeding, or hearing under this chapter.

56. The AAC Defendants violated the above and Plaintiff suffered numerous damages as a result.

                            AS A THIRD CAUSE OF ACTION
                              FOR VIOLATIONS OF THE
           FAMILY AND MEDICAL LEAVE ACT - 29 U.S.C. § 2601 ET SEQ.
          (As against the AAC Defendants and Not Against Individual Defendants)

57. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

58. Section 2612 of the Family Medical Leave Act (FMLA) states in pertinent part:

    (a) In general

    (1) Entitlement to leave

   Subject to section 2613 of this title, an eligible employee shall be entitled to a total of 12
workweeks of leave during any 12-month period for one or more of the following:

    (A) Because of the birth of a son or daughter of the employee and in order to care for such
son or daughter.

    (B) Because of the placement of a son or daughter with the employee for adoption or foster
care.

    (C) In order to care for the spouse, or a son, daughter, or parent, of the employee, if such
spouse, son, daughter, or parent has a serious health condition.

    (D) Because of a serious health condition that makes the employee unable to perform the
functions of the position of such employee.

     (E) Because of any qualifying exigency (as the Secretary shall, by regulation, determine)
arising out of the fact that the spouse, or a son, daughter, or parent of the employee is on covered
active duty (or has been notified of an impending call or order to covered active duty) in the
Armed Forces.


                                                 9
        Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 10 of 16




59. The AAC Defendants violated the above and Plaintiff suffered numerous damages as a result.

                           AS A FOURTH CAUSE OF ACTION
               FOR RETALIATION AND INTERFERENCE UNDER THE
           FAMILY AND MEDICAL LEAVE ACT - 29 U.S.C. § 2601 ET SEQ.
          (As against the Defendant AAC and Not Against Individual Defendants)

60. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint as if the same were set forth herein fully at length.

61. Section 2615 of the FMLA states as follows:

    Prohibited acts

    (a) Interference with rights

        (1) Exercise of rights

         It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of
    or the attempt to exercise, any right provided under this subchapter.

        (2) Discrimination

        It shall be unlawful for any employer to discharge or in any other manner discriminate
    against any individual for opposing any practice made unlawful by this subchapter.

62. The AAC Defendants unlawfully interfered, restrained, and denied Plaintiff’s right to

   exercise and attempt to exercise Plaintiff’s rights under the above section and discriminated

   and retaliated against Plaintiff for opposing Defendant’s unlawful employment practice and

   attempting to exercise Plaintiff’s rights.

63. The AAC Defendants violated the above and Plaintiff suffered numerous damages as a result.

                                 AS A FIFTH CAUSE OF ACTION
                                 FOR DISCRIMINATION UNDER
                                    NEW YORK STATE LAW
                                     (Against All Defendants)

64. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

                                                10
        Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 11 of 16




65. Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a)

   For an employer or licensing agency, because of an individual's age, race, creed, color,

   national origin, sexual orientation, military status, sex, disability, predisposing genetic

   characteristics, marital status, or domestic violence victim status, to refuse to hire or employ

   or to bar or to discharge from employment such individual or to discriminate against such

   individual in compensation or in terms, conditions or privileges of employment.”

66. Defendants engaged in an unlawful discriminatory practice by discriminating against the

   Plaintiff because of Plaintiff’s disability, harassing Plaintiff, and causing a hostile work

   environment.

67. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   Executive Law Section 296.

68. Defendants violated the above and Plaintiffs suffered numerous damages as a result.

                              AS A SIXTH CAUSE OF ACTION
                               FOR RETALIATION UNDER
                                 NEW YORK STATE LAW
                                  (Against All Defendants)

69. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

70. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

   practice: "For any person engaged in any activity to which this section applies to retaliate or

   discriminate against any person because [s]he has opposed any practices forbidden under this

   article."

71. Defendants engaged in an unlawful discriminatory practice by retaliating against Plaintiff.

72. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                11
        Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 12 of 16




                            AS A SEVENTH CAUSE OF ACTION
                           FOR AIDING AND ABETTING UNDER
                                 NEW YORK STATE LAW
                                  (Against All Defendants)

73. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of the

   complaint.

74. New York State Executive Law §296(6) further provides that “It shall be an unlawful

   discriminatory practice for any person to aid, abet, abet, incite, compel or coerce the doing of

   any of the acts forbidden under this article, or to attempt to do so.”

75. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

   and/or coercing the discriminatory behavior as stated herein.

76. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                         AS AN EIGHTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

77. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

78. The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

   discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

   actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

   sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ

   or to bar or to discharge from employment such person or to discriminate against such person

   in compensation or in terms, conditions or privileges of employment."

79. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, by creating and maintaining discriminatory working conditions



                                                 12
        Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 13 of 16




   and a hostile work environment, and otherwise discriminating against the Plaintiff because of

   Plaintiff's associated disability.

80. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   New York City Administrative Code Title 8.

81. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                           AS A NINTH CAUSE OF ACTION
                             FOR RETALIATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

82. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

83. The New York City Administrative Code Tide 8, §8-107(1)(e) provides that it shall be

   unlawful discriminatory practice: "For an employer . . . to discharge . . . or otherwise

   discriminate against any person because such person has opposed any practices forbidden

   under this chapter. . . "

84. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Tide 8, §8-107(1) (e) by discriminating against Plaintiff because of

   Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.

85. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                               13
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 14 of 16




                          AS A TENTH CAUSE OF ACTION
                        FOR AIDING AND ABETTING UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

86. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

87. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

   discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of

   any of the acts forbidden under this chapter, or attempt to do so."

88. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing

   the above discriminatory, unlawful and retaliatory conduct.

89. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                        AS AN ELEVENTH CAUSE OF ACTION
                            FOR INTERFERENCE UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

90. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

91. Section 8-107(19), entitled “Interference with protected rights” provides that “It shall be an

   unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere

   with, or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

   enjoyment of, or on account of his or her having aided or encouraged any other person in the

   exercise or enjoyment of, any right granted or protected pursuant to this section.”

92. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                14
        Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 15 of 16




                         AS A TWELFTH CAUSE OF ACTION
                        FOR SUPERVISOR LIABILITY UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

93. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

94. Section 8-107(13) entitled Employer liability for discriminatory conduct by employee, agent

   or independent contractor provides "An employer shall be liable for an unlawful

   discriminatory practice based upon the conduct of an employee or agent which is in violation

   of any provision of this section other than subdivisions one and two of this section." b. An

   employer shall be liable for an unlawful discriminatory practice based upon the conduct of an

   employee or agent which is in violation of subdivision one or two of this section only where:

   (1) the employee or agent exercised managerial or supervisory responsibility; or (2) the

   employer knew of the employee's or agent's discriminatory conduct, and acquiesced in such

   conduct or failed to take immediate and appropriate corrective action; an employer shall be

   deemed to have knowledge of an employee's or agent's discriminatory conduct where that

   conduct was known by another employee or agent who exercised managerial or supervisory

   responsibility; or (3) the employer should have known of the employee's or agent's

   discriminatory conduct and failed to exercise reasonable diligence to prevent such

   discriminatory conduct.

95. Defendants violated the above and Plaintiff suffered numerous damages as a result.

   WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in an amount

which exceeds the jurisdiction of all lower courts for all damages including but not limited to

compensatory damages, punitive damages, statutory damages, lost wages, back pay, front pay,




                                               15
         Case 1:20-cv-10305-MKV Document 1 Filed 12/07/20 Page 16 of 16




attorney’s fees, costs, interest and all other damages as are just and proper to remedy Defendants’

unlawful employment practices.




                                          JURY DEMAND

Plaintiff demands a jury trial on all issues to be tried.


Date:    December 7, 2020

         New York, New York

                                                            Respectfully Submitted,

                                                            DEREK SMITH LAW GROUP, PLLC.

                                                            Attorneys for Plaintiff



                                                     BY: /s/Johnmack Cohen
                                                         Johnmack Cohen, Esq.
                                                         1 Pennsylvania Plaza, 49th Floor
                                                         New York, New York 10119
                                                         (212) 587-0760




                                                   16
